NOTE: This order is nonprecedential.

minim! games (£01m at Qppeals
tm: the erheral Qtirmit

APPLE, INC.,
Appellant,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee,

AND
EASTMAN KODAK COMPANY, V

Intervenor. *

2011-1592

On appeal from the United States International Trade
Commission in Investigation No. 337-TA-717.

0N MOTION

ORDER

Eastman Kodak Company moves without opposition
for leave to intervene. Separately, Apple Inc. moves for a
14-day extension of time, until Jan 17, 2012, to ﬁle its
principal brief.

Upon consideration thereof,

 

APPLE INC v. ITC 2

IT Is ORDERED THAT:

The motions are granted. The revised ofﬁcial caption
is reﬂected above.

FOR THE COURT

 0 8  Isl Jan Horbaly
Date Jan Horbaly

Clerk 1:/ 7

cc: Brian E. Ferguson, Esq.
Panyin A. Hughes, Esq.
Alan L. Barry, Esq.

820

FI D '
«.3. com OIFEPPEALS FOR
THE FEDERAL ouncun

DE_C 032011

JAN HDRBALY
CLERK